The Chancellor
refused to make an order that the infants should enter into any personal covenants. He said, that they could not be so bound, and that the only order to be made was that they should, by their guardian, release and convey all the title whereof their ancestor died seized. But, for the greater safety of the purchaser, he directed that the guardian should invest the consideration money to be received on delivery of the deed, in good real security or government stock, and appropriate the interest or dividends, if necessary, for the maintenance and education of the infants, but retain the principal, subject to the further order of this Court, on the infants coming of age, to the end that an indemnity might be provided for the purchaser, if the title should, in the mean time, fail.
Order accordingly.